DETAILED ACTION
This is a notice of allowance in response to AFCP 2.0 Request filed on 01/17/2022.
Claim 11 was canceled in the amendments filed on 07/20/2021.
Claim 21 added in the amendments filed on 07/20/2021.
Claims 1-10 and 12-21 are allowed and renumbered as claims 1-20, respectively.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 12/24/2018.
Drawings
Please enter drawings filed on 01/11/2019.
Response to Amendment
Please enter the amendments filed on 01/17/2022.
Allowable Subject Matter
Claims 1-10 and 12-21 are allowed and renumbered as claims 1-20, respectively. Independent claims 1 and 19-20 have been amended to include subject matter from the specification and dependent claims that narrows the scope of the claimed invention and is now considered allowable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record (i.e. Knas, Mahatwo, and Hillyard), individually or in combination, do not explicitly teach the totality of the independent claims when read in light of the specification. Although the prior arts of record are considered analogous references, the combination of these references would not be an obvious modification to the amended independent claims 1 and 14.
In particular, the prior arts of record (i.e. Knas, Mahatwo, and Hillyard) does not explicitly teach maintaining at a given one of the nodes in the multi-cloud computing environment a blockchain instance in accordance with a decentralized blockchain network comprised of at least a subset of the nodes in the multi-cloud computing environment wherein each of the subset of nodes locally maintains a blockchain instance; maintaining at the given one of the nodes a global state database which is locally synchronized with the locally maintained blockchain instance and stores identifying information about nodes in the 
Furthermore, the prior arts of record does not explicitly teach querying, by the given one of the nodes, the global state database locally maintained at the given one of the nodes, to obtain the identifying information for at least one other node in the multi-cloud computing environment so as to find the at least one other node without communicating with the decentralized blockchain network and any other node of the one or more nodes including the at least one other node.
Moreover, the prior arts of record does not explicitly teach wherein the identifying information stored by the global state database comprises a plurality of key-value pairs, a first set of the plurality of key-value pairs each having a first key identifying one of the plurality of cloud platforms and a first value identifying at least a first subset of the nodes in the multi-cloud computing environment hosted on that one of the plurality of cloud platforms, and at least a second set of the plurality of key-value pairs each comprising a second key identifying one or more designated types of computing resources and a second value identifying at least a second subset of the nodes in the multi-cloud computing environment at which the one or more designated types of computing resources are available; wherein querying the global state database includes computing an intersection of a first query of the first set of the plurality of key-value pairs and a second query of the second set of the plurality of key-value pairs to identify  the at least one other node hosted on a given one 2112504.02of the plurality of cloud platforms that  has at least a given type of computing resource available.
The additional prior arts of record (i.e. Chow, Huang, Mamidi, and Bowerman), although are analogous references, do not cure the deficiencies of the prior arts of record. Furthermore, all prior arts of record relate to data management with respect to finding nodes in a multi-cloud environment used for data management. However, the prior arts of record do not explicitly disclose a method where each node has a local blockchain instance and a global state database synchronized with the local blockchain instance that enables each node to locally query its own database to find one or more other nodes in the network. Therefore, the claimed invention considering all claim limitations as a whole is novel and considered patentable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFTON HOUSTON/Examiner, Art Unit 2453     

                                                                                                                                                                                                   /KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453